NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 and 17 are objected to because of the following informalities: 
Claim 1, line 10 “configured communicate” is changed to --configured to communicate--.
Claim 6, line 1 “distribution server” is changed to --distribution network server--.
All other dependent claims are objected due to their dependency.
Claim 17, line 1 “a processor” should be --the processor--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROMERO et al. (US 20180165637 A1) in view of MILLHOUSE et al. (US 20180144430 A1) further in view of SAUER et al. (US 10762735 B2) and further in view of IVESTER (US 20190130352 A1).
Re claim 1, ROMERO discloses (abstract) a system 100 (i.e. fig.1 and 9 – performing functions) for item delivery, the system comprising: 
a server 810 in communication with a locking device 109/110; 
a mobile delivery device 111 in communication with the server, the mobile delivery device comprising a scanner (i.e. bar code scanner [0057, 0070, 0074]) and a location sensing circuit (i.e. GPS), the mobile delivery device being associated with one of a plurality of delivery routes (this data would be provided given the visual mapping required given that a “notification of package delivery may allow the package recipient user 101 to track the package 108 in route by visual GPS mapping if data is provided by delivery agent 102 and/or delivery vendor 107”) [0085, 0114];
a distribution network server 300 configured to receive location information from the mobile delivery device [0070, 0074, 0094]; and 
wherein the distribution network server is configured communicate the access code to the mobile delivery device [0115, 0121] when the mobile delivery device is (optional function – alternatively access signals could be transferred by way of devices i.e. 111 [0120-0121]) along the one of the plurality of delivery routes (i.e. plural routes depend on which package is being delivered) associated with the mobile delivery device.  
However, ROMERO fails to explicitly disclose:
storing a route identifier for the one of the plurality of delivery routes; and
the distribution network server configured to receive the route identifier from the mobile delivery device.
MILLHOUSE teaches (abstract) in a similar field of invention of package delivery monitoring system [0017, 0021] wherein a route identifier is inputted and thereby stored (step 206 [0040]) to be used to monitor delivery of packages in the system. Furthermore, MILLHOUSE teaches [0057] the function of transmitting route identifier information 506 from mobile device carried by users (as in FIG.1) towards a database/server device for instance [0031] for assistance in identifying and tacking packages.
[0040] At block 206, identification information regarding the group of packages and/or regarding delivery may be received and stored. In one form, it is contemplated that a specific delivery route or identifier may be transmitted to be able to track the group of packages. It is also contemplated that this identification information may also be used to monitor and track the loading and arrangement of packages and merchandise in a delivery vehicle (although separate, additional identification information may also be transmitted). At this step, the identification information may relate solely to identifying the packages in some manner (source distribution center, carrier, etc.), and optionally, may also relate to load quality conditions on a delivery vehicle.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try storing a route identifier as taught by MILLHOUSE in order to provide a means to properly and efficiently deliver packages.
However, ROMERO as modified by MILLHOUSE fails to explicitly disclose:
	the locking device configured to be unlocked in response to an access code.
ROMERO and MILLHOUSE are silent to using an access code as is well known in the art, to process access functions as discussed below.
SAUER teaches (abstract) in a similar field of invention, accessing a storage facility using access codes for authorized delivery of packages into such storage facility (fig.6-9). One of ordinary skill in the art would understand that SAUER explicitly teaches using access codes communicated through mobile devices, which can be transferred once confirmation of delivery arrival is performed, as in ROMERO.
At operation 910, the package carrier 138 may enter the access code into the electronic lock 502. For example, the package carrier may reproduce the imaged QR code received from the consumer POD device 104 by placing it in the field of view of the camera 506 of the electronic lock 502. Upon scanning the QR code with the camera 506, the electronic lock 502 may actuate to allow entry by the package carrier 138. In addition, the carrier mobile computing device 146 may be tapped against the NC reader 504 of the electronic lock to gain entry. For example, scanning the QR code on the display 220 of the consumer POD device 104 may provide an electronic access code to the carrier mobile computing device 146 that can be used to actuate the electronic lock 502. Moreover, the package carrier 138 may simply enter the numeric access code into the electronic lock 502 via the numeric keypad 508. At operation 912, upon entering the access code, the package carrier 138 may gain access to the consumer's selected delivery location (e.g., home, place of business, storage unit, etc.) by actuating the electronic lock via the access code.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using an access code for unlocking as taught by SAUER during the granting access step of ROMERO and MILLHOUSE in order to provide a proper means to obtain access for delivery.
	However, ROMERO as modified by MILLHOUSE and SAUER fails to explicitly disclose:
when the mobile delivery device is within a geofence of a delivery point.
IVESTER teaches [0052] in a similar field of invention of secure package delivery, setting up security requirements including a geofence around a delivery location, set to a specific range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a geofence as taught by IVESTER in order to further provide security during a delivery process.
Re claim 2, ROMERO discloses [0085, 0114] the system of claim 1, wherein the location information comprises a current location of mobile delivery device (given that a recipient can track package delivery) as determined by the location sensing circuit (i.e. GPS).
Re claim 3, ROMERO discloses [0085, 0114] the system of claim 2, wherein the location information further comprises breadcrumb data. (fig.7-9 – as discussed previously)
Re claim 4. ROMERO as modified by MILLHOUSE, SAUER and IVESTER discloses the system of claim 1.
However, ROMERO as modified by MILLHOUSE, SAUER and IVESTER fails to explicitly disclose:
wherein the mobile delivery device is configured to send the access code and the route identifier to the locking device.
SAUER suggests (c.23, lines 33-59) sending various data from mobile computing device 146 towards consumer POD and lock 502).
Official notice is taken that configuring a mobile device to send various data to another controlling device would have been known at the time of filing of invention, for the purpose of providing various data for monitoring/tracking functions of delivery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try sending various data to the locking device by mobile device carried by delivery person in order to provide various data needed by client.
Re claim 5. ROMERO as modified by MILLHOUSE, SAUER and IVESTER discloses the system of claim 4.
However, ROMERO as modified by MILLHOUSE, SAUER and IVESTER fails to explicitly disclose:
wherein the locking device is configured to unlock in response to receiving the access code and the route identifier.  
Official notice is taken that configuring a mobile device to send various data to another controlling device would have been known at the time of filing of invention, for the purpose of providing various data for monitoring/tracking functions of delivery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try sending various data to the locking device by mobile device carried by delivery person in order to provide various data needed by client.
Re claim 6. ROMERO as modified by MILLHOUSE, SAUER and IVESTER discloses the system of claim 5.
However, ROMERO as modified by MILLHOUSE, SAUER and IVESTER fails to explicitly disclose:
wherein the distribution server stores an association between the delivery point and the route identifier.
ROMERO clearly teaches [0068, 0079] using the server 300 for storing various data.
IVESTER clearly teaches the use of a delivery point data.
MILLHOUSE teaches [0040] the use of specific delivery route data.
A system server would require processing of data given associations between such data, corresponding delivery point (i.e. delivery location) and route identifier (i.e. specific route needed for delivery). One of ordinary skill in the art would understand storing data based on associations for the purpose of determining which data is needed to complete functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try associating data in the server in order to determine which data is needed during the function of the system.
Re claim 8, ROMERO discloses [0110] the system of claim 1, further comprising an item originator server configured to communicate item information to the server in response to an item being ordered and designated for delivery via a distribution network (i.e. network 105).  
Re claim 9, ROMERO discloses [0036] the system of claim 8, wherein the item originator server is configured the item information to the processor.  
Re claim 10, ROMERO discloses the system of claim 8.
However, ROMERO fails to explicitly disclose:
wherein the item originator server is configured to generate the access code.  
Official notice is taken that any system within a network such as shown by ROMERO, can generate an access code (i.e. using broadest reasonable interpretation) used to process different functions such as unlocking a device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try generating an access code for unlocking using the item originator server in order to provide a verification means during delivery.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROMERO et al. (US 20180165637 A1) in view of MILLHOUSE et al. (US 20180144430 A1) further in view of SAUER et al. (US 10762735 B2).
Re claim 11. ROMERO as modified by MILLHOUSE and SAUER discloses (as for claim 1 given their similarity) a method of item delivery comprising: 
storing, in a mobile computing device, a route identifier identifying one of a plurality of delivery routes; 
receiving, in a processor, location information and the route identifier from the mobile computing device; 
generating, in a processor, an access code for opening a smart lock associated with the delivery point based on received location information and route identifier; 
sending, to the locking device, the access code and the route identifier; and 
allowing access to a lockable volume secured by the smart lock based on the received access code and route identifier.  
Re claim 12, ROMERO discloses [0085, 0114] the method of claim 11, wherein the location information includes geographic coordinates of the mobile computing device.  
Re claim 13. ROMERO discloses (as for claim 3) the method of claim 12, wherein the location information further comprises breadcrumb data.  
Re claim 14. ROMERO as modified by MILLHOUSE and SAUER (as applied in claim 4) the method of claim 11, wherein the mobile delivery device sends the access code and the route identifier to the locking device.  
Re claim 15. ROMERO as modified by MILLHOUSE and SAUER (as applied in claim 5) the method of claim 13 wherein allowing access to the lockable volume comprises unlocking the locking device in response to receiving the access code and the route identifier.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROMERO et al. (US 20180165637 A1) in view of MILLHOUSE et al. (US 20180144430 A1) and SAUER et al. (US 10762735 B2) and further in view of FERGUSON et al. (US 20190114564 A1).
Re claim 16, ROMERO as modified by MILLHOUSE and SAUER disclose the method of claim 11.
However, ROMERO as modified by MILLHOUSE and SAUER fails to explicitly disclose:
further comprising determining whether the time of day when the scan occurred corresponds with the route identifier.
FERGUSON teaches [0025] in a similar field on invention of secure package delivery the function of recording activities during delivery including the time of day for scanning, which is a well-known function performed typically during the delivery process (i.e. USPS, FedEx, UPS – typically scan item packages before drop off), one of ordinary skill in the art would understand that scanning and recording the time of scanning is a critical function to correctly track package delivery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try receiving the time of day when an item is scanned as taught by FERGUSON in order to obtain an accurate delivery tracking system.
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        7/13/2022